                     Case 18-00039     Doc 118    Filed 05/15/19       Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND

In re:                                        )
                                              )
NAHID AHMADPOUR                               )
                                              )
                                              )       Chapter 7
                                              )       Case No. 18-11248
                                              )

NATIONWIDE REGISTRY                           )
                                              )
         Plaintiff                            )
                                              )
v.                                            )       Adversary No. 18-00039
                                              )
NAHID AHMADPOUR                               )
                                              )
         Defendant                            )


                     OBJECTIONS TO DEFENDANT’S EXHIBIT LIST AND
                             SUPPLEMENTAL EXHIBIT LIST

         Nationwide Registry & Security Ltd. (“NRS”), by counsel, in accordance with the Scheduling

Order entered by this Court on June 25, 2018, submits the objections to Defendant, Nahid

Ahmadpour’s List of Exhibits.

         1. Relevance, hearsay, authenticity, best evidence, opinion, argument

         2. Relevance

         3. Relevance

         4. Relevance

         5. Relevance, hearsay, opinion, authenticity, best evidence

         8. Relevance

         9. Relevance, authenticity

         10. Relevance, authenticity
                Case 18-00039        Doc 118    Filed 05/15/19    Page 2 of 3




       12. Relevance, hearsay, authenticity

       13. Relevance, hearsay, authenticity

       14. Relevance, hearsay, authenticity, best evidence, opinion, argument

       15. Relevance, hearsay, opinion, argument

       16. Relevance, authenticity

                                                   Nationwide Registry & Security Ltd.
                                                   By Counsel

By /s/ Robert L. Vaughn, Jr., pro hac vice
Robert L. Vaughn, Jr., Va Bar No. 10633
Fitzgerald Lewis, Md. Bar No. 16912
11490 Commerce Park Drive, Suite 510
Reston, Virginia 20191
T (703) 689-2100; F (703) 471-6496
Email: rvaughn@oconnorandvaughn.com
Counsel for NRS

                                     Certificate of Service

      I hereby certify that on the 15th day of May, 2019, a copy of the foregoing Objections to
Defendants List of Exhibits was served via the Court’s CM/ECF system to:

                             John D. Pels, Esq.
                             4845 Rugby Avenue, Third Floor
                             Bethesda, Maryland 20814
                             Counsel for Debtor

                             Kevin D. Judd, Esq.
                             601 Pennsylvania Ave., N.W.
                             Suite 900-South Bldg.
                             Washington, DC 20004
                             Counsel for Debtor

                             Laura J. Margulies, Trustee
                             6205 Executive Blvd.
                             Rockville, MD 20852

                                                   /s/ Robert L. Vaughn, Jr., pro hac vice___
                                                   Robert L. Vaughn, Jr., Va Bar No. 10633
                                                   Fitzgerald Lewis, Md. Bar No. 16912
                                                   11490 Commerce Park Drive, Suite 510
                                                   Reston, Virginia 20191
                                                   T (703) 689-2100; F (703) 471-6496
Case 18-00039   Doc 118   Filed 05/15/19   Page 3 of 3



                             Email: rvaughn@oconnorandvaughn.com
                             Counsel for NRS
